 In the Matter of ROADWAY EXPRESS, INC., A. & B. FAST FREIGHT, INC.,THE TRUCKOWNERS FREIGHT COMPANY, THE HIGLEY FORWARDINGCo., DIxIC OHIO EXPRESS Co., HIGHWAY MOTOR FREIGHT LINES, INC.,KOONTZ MOTOR FREIGHT, INC., YANKEE LINES, INC., ALL-STATESFREIGHT, INC.,MORRISONMOTOR FREIGHT,, INC., THE OVERLANDTRANSPORTATION Co.,andOWNER-OPERATOR ASSOCIATION, INC.,(UNAFFILIATED)Cases Nos. R-1900 to R-1910, inclusive.-Decided July 18, 19/.0Jurisdiction:motor transportation industry.Practice and Procedure:petitions for investigation and certificationdismissedsince no appropriate unit within scope of petition.Mr.W. TV.Morrison,of Akron, Ohio, for Morrison Motor Freight,Inc.Mr. L. Al. Buckingham,of Akron, Ohio, for Yankee Lines, Inc.Mr. James Olds,of Akron, Ohio, for A. & B. Fast Freight, Inc.Mr. Joseph Thomas,of Akron, Ohio, for Roadway Express, Inc.,All-States Freight, Inc., The Overland Transportation Co., and High-way Motor Freight Lines, Inc.Mr. Clarence A. Kelly,ofAkron, Ohio, for The TruckownersFreight Company, Koontz Motor Freight, Inc., The Higley ForWarding Co., and Dixie Ohio Express Co.Mr. Harry E. Sm,oyerandMr. Eugene B. Schwartz,of Cleveland,Ohio, for the Association.Mr. James C. Connell,of Cleveland, Ohio, for the International.Mr. Loris Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 5, 1940, Owner-Operator Association, Inc., herein calledtheAssociation, filed with the Regional Director, for the EighthRegion (Cleveland, Ohio) separate petitions alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Roadway Express, Inc., A. & B. Fast Freight, Inc., The25 N L. R. B, No 70605 606DECISIONSOF NATIONALLABOR RELATIONS, BOARDTruckowners Freight Company, The Higley Forwarding Co., DixieOhio Express Co., Highway Motor Freight Lines, Inc., Koontz MotorFreight, Inc., Yankee Lines, Inc., All-States Freight, Inc., MorrisonMotor Freight, Inc., and The Overland Transportation Co., all locatedin Akron, Ohio, herein collectively called the Companies, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On April 11, 1940, the Association filedamended petitions with the Regional Director.On May 25, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article 111, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, acrd, acting pursuant to Article III, Section 10 (c)(2) of said Rules and Regulations, ordered that the 11 cases be con-solidated for all purposes.On May 31, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies, the Associa-tion, and upon International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers of America, Local No. 348, herein called theInternational, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearing was held on June 10, 11, 12, and 13,1940, at Akron, Ohio, before Harry L. Lodish, the Trial Examiner-duly desigiiated by the Board.The Companies, the Association,and the International were represented by counsel and participatedin the hearing.Full opportunity to ba heard, to examine and cross-examine witnesses, and to introduce. evidence bearing on the issueswas afforded all parties.At the close of the hearing the Interna-tional moved to dismiss the petition.The Trial Examiner reservedruling thereon.The motion is hereby granted for the reason statedin Section III below.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On June 27, 1940, the Associationand the International filed briefs which the Board has considered.Pursuant to notice duly served upon all the parties, a hearing washeld for the purpose of oral argument before the Board on June 28,1940, at Washington, D. C.The Companies, the Association, and theInternational were represented by counsel and part;cipated in theargument. ROADWAY EXPRESS, INC.1607Upon the entire record in the case,, the Board makes the following :FINDINGS OF FACT1.THE I3USINESS OF THE COMPANIESThe Companies are Ohio corporations having their principal placesof business and offices in Akron, Ohio, where they, are engaged inthe transportation of freight by motortruck.Approximately all ofthe revenue of the Companies is derived from freight handled ininterstate shipments.The Companies admit that they are engagedin commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDOwner-Operator Association, Inc., is an unaffiliated labor organi-zation admitting to membership all drivers, truckmen, and helpersemployed by the Companies in Akron, Ohio.International Brotherhood of Teamsters, Chauffeurs, Stablemen &Helpers of America, Local No. 348, is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipalldrivers, truckmen, and helpers employed by the Companies inAkron, Ohio.III.THE APPROPRIATE UNITSThe Association urges that all persons employed as "actual work-ers [drivers] either driving their own equipment or driving com-pany-owned equipment, truckmen, and helpers who come in and outof Akron, Ohio," constitute, in the case of each employer, a unitappropriate for the purposes of collective bargaining.The Interna-tional contends that the petitions should be dismissed because anidentity of interest exists between the Association and the Companiesand that the interests of the owner-operators ara inconsistent withthose of the drivers.The Companies' operations are carried on almost entirely withequipment leased from owner-operators, who receive between 60 and95 per cent of the revenue derived from the use of their equipmentas their compensation.The Companies pay for the cargo and liabil-ity insurance on the equipment and permits from the InterstateCommerce Commission are issued in the names of the Companies.The Companies select the routes to be traveled, arrange the transferof freight, and control the movements of the drivers of the owner-operator equipment as well as the drivers of the equipment owned bythe Companies. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDApproximately 70 owner-operators lease more than one piece ofequipment to the Companies.The salary of the owner-operatorsdriving their own equipment as well as the salary of the driversdriving equipment owned by owner-operators is deducted from thegross revenue derived from the leased equipment before the owner-operator receives his share of the revenue as his compensation for theuse of his equipment.The managers of several of the Companiestestified that the drivers of leased equipment not operated by theowner-operator himself are normally selected or recommended by theowner-operators subject. to the approval of the Companies.At leasttwo of the Companies stated that they had no knowledge of the sal-ary paid to the drivers of owner-operator equipment, the salary beingfixed solely by the owner-operators.The membership of the Association is composed of more owner-operators and drivers operating owner-operator equipment than ofother types of members. In addition to the owner-operators owningmore than one piece of equipment the Association has as members anumber of owners not operating any equipment.On all the facts iii this case we believe that the units urged by theAssociation are not appropriate.Under the leased-equipment oper-ating arrangement of the Companies as outlined above, it is apparentthat any increment in the wages of the drivers of owner-operatorequipment would result in a reduction in the net revenue paid to theowner-operators for the lease_of their equipment, thus making theinterests of the drivers and owner-operators inimical.Furthermore,the owner-operators operating their own equipment would have nointerest in seeking an increase in wages for themselves as an increasein their salary in the final analysis would merely mean a substantialdecrease in the amount they received for the use of their equipment.Finally, in many instances, the owner-operators select or recommendthe hiring of the drivers who operate equipment which they haveleased to one of the Companies, and also in some instances, fix theirwages, thus acting as employers rather than as employees.We find that the units requested by the Association, including, asthey do, both owner-operators and drivers, are inappropriate forthe purposes of collective bargaining.IV. THE QUESTIONS CONCERNING REPRESENTATIONSince the bargaining units sought to be established by the petitionsare not appropriate, as stated in Section III above, we find that noquestions have been raised concerning the representation of em-ployees of the Companies in appropriate bargaining units. ROADWAY EXPRESS, INC.609Upon the basis of the above findings of fact and upon the entirerecord in the case, thu Board makes the following :CONCLUSION OF LAWNo questions concerning representation of employees of RoadwayExpress, Inc., A. & B. Fast Freight, Inc., The Truckowners FreightCompany, The Higley Forwarding Co., Dixie Ohio Express Co.,Highway Motor Freight Lines, Inc., Koontz Motor Freight, Inc..Yankee Lines, Inc., All-States Freight, Inc., Morrison Motor Freight,Inc., and The Overland Transportation Co., Akron, Ohio, in unitswhich are appropriate for the purposes of collective bargaining havearisen, within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board orders that the petitionsfor investigation and certification filed by Owner-Operator Associa-tion, Inc., be, and they hereby are, dismissed.Ma. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.